DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (Fig. 1-2) and Subspecies I (Fig. 8-9) in the reply filed on 9/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: in the last paragraph, 
“wherein the cutting wire is also located on the outside between the free end and the front opening, there forms the cutting tip and the longitudinally extending cutting edge, and there is disposed with the same orientation to the catheter as the front opening and the rear opening.”
It appears to the examiner that the underlined portions above, “there forms” and “there is” are missing an element to which it is referring to and therefore it is considered indefinite since it is unclear to which element this is referring to. 
It appears to the examiner that the applicant is referring to the portion of the cutting wire that is located on the outside between the free end and the front opening therefor the last paragraph of the claim will be interpreted as follows:
-- wherein the cutting wire has a portion that is also located on the outside between the free end and the front opening, the portion of the cutting wire the portion of the cutting wire 
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art (see PTO-892), such as Kawahara, Yanuma, Ganz , and Cassidy all teach the wire cutter extending from a rear and front opening, however they do not teach the portion of the wire cutter (see 112 rejection above) as interpreted by the examiner. Lubock does teach a portion of the wire cutter located on the outside between the free end and the front opening, however Lubock does not disclose that when the handle is actuated, the cutting wire is tensioned, the free end region is deformed in an arc shape and the cutting wire forms a transversely extending cutting edge between the front opening and the rear opening. 
It appears to the examiner that the cited prior when considered alone or in combination they do not anticipate nor render the claims obvious.
Therefore, the art of record when considered alone or in combination neither renders obvious nor anticipates the papillotome having a cutting wire extending outside between the front and rear openings, and also outside between the free end and the front opening where the rear opening is further from the free end than the front opening, where the two openings and the portion of the wire (see interpretation above) are disposed with the same orientation to the catheter wherein, when the handle is actuated, the cutting wire is tensioned, the free end region is deformed in an arc shape and the cutting wire forms a transversely extending cutting edge between the front opening and the rear opening, in conjunction with the rest of the claimed limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all teach a wire cutter however when considered alone or in combination they do not anticipate nor render the claims obvious. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771